
	
		II
		110th CONGRESS
		1st Session
		S. 399
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Bunning (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to include podiatrists as physicians for purposes of covering physicians
		  services under the Medicaid program.
	
	
		1.Inclusion of podiatrists as
			 physicians under the medicaid program
			(a)In
			 generalSection
			 1905(a)(5)(A) of the Social
			 Security Act (42 U.S.C. 1396d(a)(5)(A))
			 is amended by striking section 1861(r)(1) and inserting
			 paragraphs (1) and (3) of section 1861(r).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to services furnished on or after January 1,
			 2007.
			
